Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19-27 in the reply filed on 04/15/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022.
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 02/18/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-18, directed to a method of manufacturing a ceramic electronic component, is withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 25-27 are objected to for containing otherwise allowable subject matter, but being written in dependent format. Claims 25-27 would be allowable if rewritten in independent format. 
Information Disclosure Statement
Examiner notes that the Information Disclosure Statement filed 04/24/2020 contained three foreign documents without an English translation; these three documents were not considered as noted by the “strikethrough” on the annotated IDS. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20160181019, hereinafter referred to as Park).
Regarding claim 24, Park discloses a ceramic electronic component comprising: a body including first and second internal electrodes overlapping each other with a dielectric layer disposed therebetween (see Park at Fig. 3, disclosing a body P with first electrode 122 and second electrode 121 which overlap each other with a dielectric layer 111 disposed therebetween), wherein, in a region of the dielectric layer disposed 0.41 μm or less from both the first and second internal electrodes (see Park at Fig. 3, showing the dielectric layer 111 disposed immediately between internal electrodes 121 and 122, which corresponds to a distance of 0 μm), dielectric grains of the dielectric layer have core-shell structures having a core and a first shell surrounding at least a portion of the core (see Park at Fig. 3, 11a and 11b, disclosing a core and shell respectively.). 
Park further teaches a first shell surrounding at least a portion of the core and including a rare earth element (see Park at [0076], disclosing the ceramic material is doped with at least one of the rare earth elements (Y, Gd, Dy, Ho, Eu, Er, and Yb), the rare earth element ...) in a concentration higher than the core (see Park at [0079], disclosing the content of the additive may be higher in the shell portions than in the core portions.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the core/shell structure disclosed in Fig. 3 to comprise a rare earth element in the shell at a higher content in the shell than in the core as taught by Park with a reasonable expectation of successfully providing a dielectric material doped with an additive. 
Allowable Subject Matter
Claims 1-12 and 19-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is directed towards a ceramic electronic component comprising: a body including a dielectric layer and an internal electrode; and an external electrode disposed on the body and connected to the internal electrode, wherein the dielectric layer comprises a plurality of dielectric grains, wherein at least one of the plurality of dielectric grains has a core-dual shell structure having a core and a dual shell, wherein the dual shell comprises a first shell surrounding at least a portion of the core, and a second shell surrounding at least a portion of the first shell, and wherein a concentration of a rare earth element included in the second shell is more than 1.3 times to less than 3.8 times a concentration of a rare earth element included in the first shell.
Claim 19 is directed towards a ceramic electronic component comprising: a body including first and second internal electrodes overlapping each other with a dielectric layer disposed therebetween, wherein, in a region of the dielectric layer disposed 0.41 μm or less from both the first and second internal electrodes, 50% or more of a total number of dielectric grains in the dielectric layer have a core-dual shell structure having a core, a first shell having a composition different from the core and surrounding at least a portion of the core, and a second shell having a composition different from the first shell and surrounding at least a portion of the first shell.
The closest prior art is considered to be Mizuno et al. (EP1128404, hereinafter referred to as Mizuno). Mizuno is directed towards dielectric ceramics for use in dielectric layers of multilayer ceramic capacitors, and more particularly, to a dielectric ceramics with core-shell grain structures (see Mizuno at [0001]). Mizuno discloses core/shell particles with a dual shell (see Mizuno at Fig. 2). Mizuno discloses the shell portion is formed of BaTiO3 into which Mg and rare earth elements, e.g., Ho are diffused (see Mizuno at [0013]). 
However, Mizuno fails to disclose or make obvious a concentration of a rare earth element included in the second shell is more than 1.3 times to less than 3.8 times a concentration of a rare earth element included in the first shell as claimed in claim 1 of the instant application. Furthermore, Mizuno fails to disclose or make obvious in a region of the dielectric layer disposed 0.41 μm or less from both the first and second internal electrodes, 50% or more of a total number of dielectric grains in the dielectric layer have a core-dual shell structure having a core, a first shell having a composition different from the core and surrounding at least a portion of the core, and a second shell having a composition different from the first shell and surrounding at least a portion of the first shell as claimed in claim 19 of the instant application. 
As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the ceramic electronic component as claimed in independent claims 1 and 19.
All claims not specifically addressed are allowable due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731